Case 2:20-cv-00398-SMB Document 1-1 Filed 02/24/20 Page 1of9

EXHIBIT A
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:20-cv-00398-SMB Document 1-1 Filed 02/24/20 Page 2 of 9

 

Joel L. Herz, Esq. (SB#015105) amp, DEC 16 2013

LAW OFFICES OF JOEL L.,HERZ G7 Girr\s\ CLERK OF THE SUPERIOR COURT
3573 East Sunrise Drive, Suite 215 A. SORTER ROMERO
Tucson, AZ 85718 “

(520) 529-8080 (telephone)

(520)529-8077 (facsimile)

joel@joelherz.com (email)

Attorney for Plaintiff Moreno Freight LLC

 

SUPERIOR COURT FOR THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA

 

 

 

MORENO FREIGHT LLC, an Arizona aye _
limited liability company, CaseNo: UV 2019-095985
Plaintiff,
COMPLAINT
VS.

PENNSYLVANIA MANUFACTURERS
ASSOCIATION INSURANCE
COMPANY,

)
)
)
)
)
)
)
)
)
)
)
Defendant. )
)

 

Plaintiff Moreno Freight LLC, for its Complaint against Defendant Pennsylvania
Manufacturers Association Insurance Company, alleges as follows:
THE PARTIES, JORISDICTION, AND VENUE
1. Plaintiff Moreno Freight LLC (“Moreno Freight”) is an Arizona limited
liability company doing business in the State of Arizona with its principal place of

business in Maricopa County, Arizona.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00398-SMB Document 1-1 Filed 02/24/20 Page 3 of 9

2. Defendant Pennsylvania Manufacturers Association Insurance Company
(“PMAIC”) is an insurance company domiciled in the State of Pennsylvania and doing
business in Maricopa County, Arizona.

3. Jurisdiction and venue are appropriate in this.Court because the cause of
action arose in Maricopa County, Arizona and PMAIC delivered a policy of insurance to
Moreno Freight in Maricopa County, Arizona.

4, The amount in controversy is within the minimum jurisdiction amount
established for filing the action.

GENERAL ALLEGATIONS

5. Moreno Freight is a trucking company.

6. PMAIC is a subsidiary of PMA Companies. PMA Companies is part of the
Old Republic General Insurance Group, the largest business segment within Old Republic
International Corporation, one of the nation’s 50 largest shareholder-owned insurance
organizations and a Fortune 500 company.

7. Moreno Freight purchased insurance from PMAIC to cover its trucking
business.

8. PMAIC insured Moreno Freight under, inter alia, policy number 811801-
9815465Y for the effective period of October 6, 2018 through October 6, 2019 for motor
truck cargo coverage, as well as Commercial Inland Marine coverage.

9, On or about July 11, 2019, Moreno Freight was hauling a load for its client,

Revi Freight.

10. Moreno Freight was utilizing its 2012 Freightliner Cascadia 125 with trailer.

COMPLAINT

 
on NON UW Fe WY ON

.o

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00398-SMB Document 1-1 Filed 02/24/20 Page 4 of 9

11. Onor about July 11, 2019, after Moreno Freight’s driver went into a store in
Quartzite Arizona, he came outside to find the trailer load on fire.

12. Moreno Freight suffered damage to the cargo and to its truck and trailer.

13. On or about July 12, 2019, Moreno Freight submitted its claim to PMAIC
for the July 11, 2019 fire.

14. No later than August 19, 2019, PMAIC was aware of Moreno Freight’s
claim for the July 11, 2019 fire.

15. Ina letter dated September 3, 2019, PMAIC denied Moreno Freight’s claim
as follows: “PMAIC disclaims coverage as your policy was cancelled on June 26, 2019
which was prior to the loss date of July 11, 2019. As this loss did not commence during
your policy period with PMAIC there is no coverage for this loss.”

16. The policy was never terminated by PMAIC.

17. Under Arizona law, A.R.S. § 20-1674, a notice of cancellation for lack of
payment must be sent at least ten days prior to the date of cancellation, and must be
“mailed with the insurer obtaining proof of mail by United States certified mail or first
class mail using intelligent mail barcode or another similar tracking method used or
approved by the United States postal service.”

18. ARS. § 20-1674 sets forth as follows:

20-1674. Notice of cancellation; refund of unearned premium

A. No cancellation under section 20-1673 is effective unless the
insurer mails or electronically delivers, consistent with the
requirements of title 44, chapter 26, a copy of the notice of
cancellation to the insured's agent and written notice of the
cancellation is mailed with the insurer obtaining proof of
mailing by United States certified mail or first class mail using

3
COMPLAINT

 
10
1i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00398-SMB Document 1-1 Filed 02/24/20 Page 5of9

intelligent mail barcode or another similar tracking method
used or approved by the United States postal service to the
named insured at the address shown in the policy or to the last
known address of the insured at least forty-five days before the
effective date of the cancellation, except that, if cancellation is for
nonpayment of premium,. at least ten days' notice of
cancellation must be given. The notice must state the specific
facts that constitute the grounds set forth in section 20-1673 that are
relied on.

B. The notice of cancellation and any refund of unearned premium
may be mailed separately, but both must be mailed within the time
frames established in subsection A, of this section. If a premium has
been financed, a refund of unearned premium shall be returned as
provided in section 6-1416. |

(Emphasis added).

19. PMAIC never sent valid cancellation notice in conformance with Arizona
law.

20. PMAIC has not produced proof that a cancellation notice was sent pursuant
to Arizona law.

21. As aresult of PMAIC’s failure to promptly pay the claim, Moreno Freight

sustained the following losses related to the July 11, 2019 fire in the trailer:

a) Loss of entire load of cargo— plastic pellets $ 24,000.00
b) Trailer was totaled ~ value of trailer 19,309.00
c) Lost of earnings for payment of shipment 650.00
d) Parker Towing — towing from Quartzite to Vicksburg 13,677.95
e) Loss of use of trailer — July 11 — November 30 125,840.00
143 days X $880 per day ($26,400 monthly)
f) Loss of revenue from Revi Freight 162,729.00
annually
$346,205.95
4

COMPLAINT

 
v

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00398-SMB Document 1-1 Filed 02/24/20 Page 6 of 9

22. Moreno Freight’s loss of use of the trailer is $26,400.00 per month ($880
per day). The amount from July 11, 2019 to November 30, 2019 is $125,840.00. This
amount will continue to accrue until Moreno Freight’s claim for coverage is granted.

23. Moreno Freight has lost revenue due to its client, Revi Freight, no longer
employing Moreno Freight. Moreno Freight’s annual income from Revi Freight is no less

than $162,729.00 per year. This amount will continue to accrue until Moreno Freight’s

| claim for coverage is granted.

24. Onor about September 17, 2019, Moreno Freight’s driver, Alberto Corrales,

was involved in an accident on Interstate 8 in Gila Bend, Arizona.

25. At the time of the accident, Moreno Freight was hauling tomatoes for its
client, Bright Group.
26. The impact of the accident caused the failure of the refrigeration unit which

in turn caused spoliation of the contents of the trailer.

27. Moreno Freight sustained. the following losses related to the September 17,
2019 accident:

Truck cab — totaled $ 46,675.00 + tax
Trailer — totaled 27,347.00 + tax
Damaged cargo — tomatoes 63,685.00
Towing/storage as of 11/4/19 35,478.00
Amount still due and owing by Bright Group 6,250.00
Driver — Alberto Corrales - hospital expense 1,325.00
Driver — additional compensation 300.00
Loss of use of trailer - $1,000 per day from 73,000.00
September 18, 2019 to November 30, 2019
Loss of revenue from Bright Group 112,640.00 annually

$366,700.00

5

COMPLAINT ©

 
Case 2:20-cv-00398-SMB Document 1-1 Filed 02/24/20 Page 7 of 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

 

Case 2:20-cv-00398-SMB Document 1-1 Filed 02/24/20 Page 8 of 9

37. Moreno Freight performed its obligations in compliance with the agreement
making all required payments.

38. PMAIC breached its agreement with Moreno Freight by failing to provide
insurance coverage to the insurance policy entered into between Moreno Freight and
PMAIC, |

39. As aresult of the breach, Moreno Freight has suffered damages.

COUNT TWO |
BREACH OF IMPLIED DUTY OF GOOD FAITH AND FAIR DEALING

40. Moreno Freight repeats and realleges each and every allegation contained in
paragraphs 1 through 39 of this Complaint as though fully set forth herein.

41, Implied in every insurance policy is a duty of good faith and fair dealing.

42, Moreno Freight claims that PMAIC breached the duty of good faith and fair
dealing by intentionally denying the insurance claims of Moreno Freight without a
reasonable basis for such action.

43. PMAIC failed to perform an investigation or evaluation adequate to
determine whether its action was supported by a reasonable basis. —

44. As aresult thereof, Moreno Freight suffered damages.

WHEREFORE, Moreno Freight is entitled to judgment in its favor, against
Defendant PMAIC, for the following relief:

A. Money damages sufficient to fully and fairly compensate Moreno Freight
for its damages.

B.  Pre-judgment and post-judgment interest.

COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:20-cv-00398-SMB Document 1-1 Filed 02/24/20 Page 9 of 9

C.
and § 341.01.

D.

Reasonable attorney’s fees and costs incurred pursuant to A.R.S. § 12-341

For such other and further relief as the Court may deem just and equitable.

DATED this 11th day of December, 2019.

NL,

Joel\L. Herz.

LAW O 'S OF JOEL L. HERZ

La Paloma Corparate Center

3573 E. Sunris , Suite 215

Tucson, Arizore 8518-3206

Attorney for Plaint#ff Moreno Freight LLC

COMPLAINT

 
